Name: Commission Regulation (EC) No 2177/1999 of 14 October 1999 on a tendering procedure for the subsidy on consignments of husked long grain rice to RÃ ©union
 Type: Regulation
 Subject Matter: plant product;  distributive trades;  trade policy;  Africa
 Date Published: nan

 EN Official Journal of the European Communities15. 10. 1999 L 267/7 COMMISSION REGULATION (EC) No 2177/1999 of 14 October 1999 on a tendering procedure for the subsidy on consignments of husked long grain rice to RÃ ©union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 10(1) thereof, Whereas: (1) Commission Regulation (EEC) No 2692/89 (3), as amended by Regulation (EC) No 1453/1999 (4), lays down detailed rules for exports of rice to RÃ ©union. (2) Examination of the supply situation on the island of RÃ ©union shows a shortage of rice. In view of the avail- ability of rice on the Community market, RÃ ©union should be allowed to obtain supplies on that market. Because of the special situation of RÃ ©union, it is appro- priate to limit the quantities to be delivered and, there- fore, to fix the amount of the subsidy by tendering procedure. (3) Pursuant to Article 14 of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture (5), as amended by Regulation (EC) No 1410/1999 (6), amounts quoted in tenders submitted in response to invitations to tender organised under an instrument forming part of the common agri- cultural policy must be expressed in euro. Article 5(1) of that Regulation provides that in such cases the operative event for the agricultural exchange rate is the final day for the submission of tenders. Paragraphs 3 and 4 of that Article specify the operative events applicable to advances and securities. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. A tendering procedure is hereby opened for the subsidy for consignments of husked long grain rice falling within CN code 1006 20 98, referred to in Article 10(1) of Regulation (EC) No 3072/95, to RÃ ©union. 2. The tendering procedure referred to in paragraph 1 shall be open until 29 June 2000. During that period, weekly invita- tions to tender shall be made for which the date for submission of tenders shall be set out in the notice of invitation to tender. 3. The tendering procedure shall take place in accordance with the provisions of Regulation (EEC) No 2692/87 and this Regulation. Article 2 A tender shall be admissible only if it covers a quantity of at least 50 tonnes but not more than 3 000 tonnes. Article 3 The security referred to in Article 7(3)(a) of Regulation (EEC) No 2692/89 shall be EUR 30 per tonne. Article 4 The subsidy documents issued in the context of this tendering procedure shall, for the purposes of determining their period of validity, be considered as having been issued on the final day of the period for the submission of tenders. Article 5 Tenders must reach the Commission via the Member States not later than one and a half hours after expiry of the deadline for weekly submission of tenders as laid down in the notice of invitation to tender. They must be transmitted in accordance with the table given in the Annex. If no tenders are submitted, Member States shall inform the Commission accordingly within the same deadline as that given in the proceeding paragraph. Article 6 The time laid down for submitting tenders shall be Belgian time. Article 7 1. On the basis of tenders submitted, the Commission shall decide in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95:  either to fix a maximum subsidy,  or not to take any action on the tenders. (1) OJ L 329, 30.12.1995, p. 18. (2) OJ L 265, 30.9.1998, p. 4. (3) OJ L 261, 7.9.1989, p. 8. (4) OJ L 167, 2.7.1999, p. 19. (5) OJ L 349, 24.12.1998, p. 36. (6) OJ L 164, 30.6.1999, p. 53. EN Official Journal of the European Communities 15. 10. 1999L 267/8 2. Where a maximum subsidy is fixed, an award shall be made to the tenderer or tenderers whose tenders are at or below the maximum subsidy level. Article 8 The deadline for submission of tenders for the first partial invitation to tender shall expire on 28 October 1999 at 10 a.m. The final date for submission of tenders shall be 29 June 2000. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1999. For the Commission Franz FISCHLER Member of the Commission EN Official Journal of the European Communities15. 10. 1999 L 267/9 ANNEX Weekly invitation to tender for the subsidy for consignments of husked long grain rice to RÃ ©union Deadline for the submission of tenders (date/time) 1 2 3 Serial numbers of tenderers Quantities (tonnes) Amount of subsidy (in euro per tonne) 1 2 3 4 5 etc.